     Case 2:19-cv-00173-JVS-RAO Document 41 Filed 07/13/20 Page 1 of 2 Page ID #:1986




1      NICOLA T. HANNA
       United States Attorney
2
       THOMAS D. COKER
3      Assistant United States Attorney
4      Chief, Tax Division
       ANDREW T. PRIBE (CA SBN 254904)
5      JEREMY L. BURKHARDT (CA SBN 321744)
6      Assistant United States Attorneys
            Federal Building, Suite 7211
7
            300 North Los Angeles Street
8           Los Angeles, California 90012
9           Telephone: (213) 894-6551
            Facsimile: (213) 894-0115
10          E-mail: andrew.t.pribe@usdoj.gov
11                  jeremy.burkhardt@usdoj.gov

12     Attorneys for the United States of America
13                            UNITED STATES DISTRICT COURT
14                           CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
15
16     MARGARET J. JONES, as                    Case No.: 2:19-cv-173 JVS(RAOx)
       EXECUTOR, ESTATE of
17     JEFFREY L. JONES,                        United States of America’s
18                                              Notice of Motion and Motion
                  Plaintiff /                   in Limine No. 1 to Exclude
19                Counterdefendant,             Evidence of the Actions, Analyses,
20                                              and Opinions of the Internal
                        v.
21                                              Revenue Service
       UNITED STATES OF AMERICA,
22                                              Hearing Date: August 10, 2020
23                Defendant /                   Time: 11 a.m.
                  Counterplaintiff.             Courtroom 10C
24                                              United States Courthouse
25                                              Santa Ana, California
26
                                                Judge James V. Selna
27
28
     Case 2:19-cv-00173-JVS-RAO Document 41 Filed 07/13/20 Page 2 of 2 Page ID #:1987




1            On August 10, 2020, at 11 a.m., the United States of America, Defendant
2      / Counterplaintiff, will request the Court to exclude evidence of the actions,
3      analyses, and opinions of the Internal Revenue Service for the reasons set
4      forth in the accompanying memorandum.
5            This motion is made following the conference of counsel pursuant to
6      L.R. 7-3, which took place on May 7, 2020.
7
8       Dated: July 13, 2020                 NICOLA T. HANNA
                                             United States Attorney
9
                                             THOMAS D. COKER
10                                           Assistant United States Attorney
11                                           Chief, Tax Division

12                                           /s/ Andrew T. Pribe
13                                           ANDREW T. PRIBE
                                             Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
